— Order, Family Court, New York County, entered April 25, 1978, suspending for one year the making of a final order of disposition based on the court’s finding that the subject child is permanently neglected, affirmed, and the matter remanded to Family Court to make the appropriate order of disposition, without costs. The suspension, based upon articulated doubts as to the best interests of the child in relation to his natural mother, was within the authority of the court (Family Ct Act, § 631, subd [b]; § 633). That order has, within recent days, expired by its terms and should be replaced forthwith by a dispositional order granting the relief requested in the petition, based on the findings and for the reasons stated in the very order appealed from. Concur —Bloom, Markewich, Yesawich and Ross, JJ.